By the Court.
A person summoned in as a stockholder under St. 1851, c. 315, in an action against a manufacturing corporation, is not in a proper sense a party to the action, and cannot remove it from the court in which it was brought. He can make no defence on the merits of the case, and is only summoned in to give him an opportunity of trying the incidental question whether any judgment obtained by the plaintiff shall be capable of being enforced against his goods and estate. Holyoke Bank v. Goodman Paper Manuf. Co. 9 Cush. 576. No question was made in that case by counsel, or considered by the court, as to the manner in which it was brought up.

Petition dismissed.